DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 11, and 15 are independent.

Response to Arguments
The rejections of the Non-Final office action mailed 9/1/2021 have been overcome by the applicant's amendments, persuasive arguments and the Examiner's amendment (see below).
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Denis G. Maloney (Registration No. 29,670) on January 10, 2022.
The application has been amended, and this listing of claims replaces all prior versions and listings of claims in the application:

simulating activity of a fluid flow across a mesh that has a representation of a physical object, the activity of the fluid flow being simulated so as to model movement of particles across the mesh, with the mesh generated according to the physical object;
storing, in a computer accessible memory, a set of state vectors of the particles for each mesh location in the mesh, each of the state vectors of the particles comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
calculating by the computer, a set of energy values for the mesh locations in the mesh;
performing by the computer for a time interval, an advection of the particles to subsequent mesh locations; and
modifying by the computer, the set of state vectors of the particles by adding specific total energy values to states of particles that were advected and subtracting the specific total energy values from states of particles that were not advected over the time interval.

2.  (Previously Presented)  The method of claim 1 wherein subsequent to an advection of the particles to subsequent mesh locations according to the modified set of state vectors of the particles, the method further comprises:  
adding to the set of state vectors of the particles a local pressure term before computing moments to provide a proper pressure gradient (
    PNG
    media_image1.png
    19
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    19
    media_image1.png
    Greyscale
). 


    PNG
    media_image2.png
    19
    46
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    19
    46
    media_image2.png
    Greyscale
 pressure terms that are calculated by the computer, where  
    PNG
    media_image3.png
    23
    12
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    23
    12
    media_image3.png
    Greyscale
 equals 
    PNG
    media_image4.png
    23
    54
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    23
    54
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    23
    92
    media_image5.png
    Greyscale
, and where 
    PNG
    media_image6.png
    23
    25
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    23
    25
    media_image6.png
    Greyscale
 is a gas constant, T is temperature and 
    PNG
    media_image7.png
    23
    19
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    23
    19
    media_image7.png
    Greyscale
 is lattice temperature.  

4.  (Previously Presented)  The method of claim 2 wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice velocities speeds, and the method further comprises: 
simulating time evolution of a scalar quantity based in part on a second set of discrete lattice velocities that are either the same lattice velocities as the first set of discrete lattice velocities or are different in number of lattice velocities as a number of the first set of discrete lattice velocities.

5.  (Previously Presented)  The method of claim 4 wherein simulating the time evolution of total energy comprises:
collecting incoming distributions from neighboring mesh locations for collision and energy operators;
weighting the incoming distributions;
determining outgoing distributions as a product of the collision and energy operators; and
propagating the determined outgoing distributions.



    PNG
    media_image8.png
    43
    442
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    43
    202
    media_image9.png
    Greyscale

where 
    PNG
    media_image10.png
    21
    144
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    21
    144
    media_image10.png
    Greyscale
)  is the filtered second order moment of non-equilibrium component, and where 
    PNG
    media_image11.png
    24
    61
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    24
    61
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    24
    62
    media_image12.png
    Greyscale
 is a post collision specific total energy distribution, 
    PNG
    media_image13.png
    21
    58
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    21
    58
    media_image13.png
    Greyscale
 
    PNG
    media_image11.png
    24
    61
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    24
    62
    media_image12.png
    Greyscale
is an equilibrium specific total energy distribution, τ is collision relation time, x is the lattice location within a volume, t is a particular point in time, i is an index number of lattice velocities in a lattice velocity set, T is a temperature, Π is a non-equilibrium momentum flux, υ is a discrete velocity, 
    PNG
    media_image6.png
    23
    25
    media_image6.png
    Greyscale
                        
                             
                        
                    
    PNG
    media_image14.png
    19
    11
    media_image14.png
    Greyscale

    PNG
    media_image14.png
    19
    11
    media_image14.png
    Greyscale
 is gas constant, 
    PNG
    media_image15.png
    19
    12
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    19
    12
    media_image15.png
    Greyscale
 is lattice velocity, and 
    PNG
    media_image16.png
    19
    9
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    19
    9
    media_image16.png
    Greyscale
 is density.

7.  (Original)  The method of claim 5, further comprising: 
applying a zero net surface flux boundary condition such that the incoming distributions are equal to the determined outgoing distributions. 

8.  (Previously Presented)  The method of claim 1 wherein calculating the set of energy values for the mesh locations in the mesh further comprises: 
calculating total energy 
    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale
 given by 
    PNG
    media_image18.png
    19
    110
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    19
    110
    media_image18.png
    Greyscale
, where 
    PNG
    media_image19.png
    23
    19
    media_image19.png
    Greyscale

    PNG
    media_image19.png
    23
    19
    media_image19.png
    Greyscale
 refers to specific total energy, which is total energy divided by mass, E is specific internal energy and 
    PNG
    media_image20.png
    19
    9
    media_image20.png
    Greyscale

    PNG
    media_image20.png
    19
    9
    media_image20.png
    Greyscale
 is the velocity.

: 
applying by the computer an equilibrium distribution and a second distribution function for specific total energy 
    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale
, with the second distribution defined as a specific scalar that is advected along with a flow distribution fi.  

10.  (Previously Presented)  The method of claim 9 wherein the second distribution function accounts for the non-equilibrium contribution of fi to the energy equation to obtain correct flow behavior near boundaries and across different grid resolutions wherein collision operators for distribution functions are given by:

    PNG
    media_image21.png
    22
    283
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    22
    403
    media_image22.png
    Greyscale

where terms 
    PNG
    media_image23.png
    21
    45
    media_image23.png
    Greyscale

    PNG
    media_image23.png
    21
    45
    media_image23.png
    Greyscale
 represent respective collision operators; and equilibrium distributions used in the above equations are:

    PNG
    media_image24.png
    38
    435
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    21
    150
    media_image25.png
    Greyscale

    PNG
    media_image25.png
    21
    150
    media_image25.png
    Greyscale
, where 
    PNG
    media_image26.png
    21
    23
    media_image26.png
    Greyscale

    PNG
    media_image26.png
    21
    23
    media_image26.png
    Greyscale
 is an equilibrium specific total energy distribution
    PNG
    media_image27.png
    19
    103
    media_image27.png
    Greyscale
, 
    PNG
    media_image19.png
    23
    19
    media_image19.png
    Greyscale

    PNG
    media_image19.png
    23
    19
    media_image19.png
    Greyscale
 refers to specific total energy, which is total energy divided by mass, E is specific internal energy and 
    PNG
    media_image20.png
    19
    9
    media_image20.png
    Greyscale

    PNG
    media_image20.png
    19
    9
    media_image20.png
    Greyscale
 is the velocity, 
    PNG
    media_image11.png
    24
    61
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    24
    61
    media_image11.png
    Greyscale
 is a post collision specific total energy distribution, 
    PNG
    media_image28.png
    19
    9
    media_image28.png
    Greyscale

    PNG
    media_image28.png
    19
    9
    media_image28.png
    Greyscale
 is the lattice location within a volume, 
    PNG
    media_image29.png
    19
    7
    media_image29.png
    Greyscale

    PNG
    media_image29.png
    19
    7
    media_image29.png
    Greyscale
 is a particular point in time, 
    PNG
    media_image30.png
    19
    6
    media_image30.png
    Greyscale

    PNG
    media_image30.png
    19
    6
    media_image30.png
    Greyscale
 is an index number of lattice velocities in the lattice velocity set, and 
    PNG
    media_image31.png
    19
    46
    media_image31.png
    Greyscale

    PNG
    media_image31.png
    19
    46
    media_image31.png
    Greyscale
 is a distribution function 
    PNG
    media_image32.png
    21
    59
    media_image32.png
    Greyscale

    PNG
    media_image32.png
    21
    59
    media_image32.png
    Greyscale
 is an equilibrium distribution function, ,                         
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                        
                     is a lattice weight, and                         
                             
                            
                                
                                    ξ
                                
                                
                                    i
                                
                            
                        
                     and u are nondimensionalized  lattice and flow velocity, which are normalized by a square root of lattice temperature                         
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                        
                    .     

11.  (Currently Amended)  A computer program product tangibly embodied in a non-transitory computer readable medium, the computer program product including instructions that, when executed, simulate a physical process fluid flow, and cause a computing system to:  
simulate activity of a fluid flow across a mesh that has a representation of a physical object, the activity of the fluid flow being simulated so as to model movement of particles across the mesh, with the mesh generated according to the physical object;
store, in computer memory, a set of state vectors of the particles for each mesh location in the mesh, each of the state vectors of the particles comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
calculate a set of energy values for the mesh locations in the mesh;
perform for a time interval, an advection of the particles to subsequent mesh locations; and
modify the set of state vectors of the particles by adding specific total energy values to states of particles that were advected and subtracting the specific total energy values from states of particles that were not advected over the time interval.

12.  (Previously Presented)  The computer program product of claim 11 wherein the specific total energy values are added prior to advection so that pressure is convected, and to compensate for the added total energy valves, the added total energy values are removed from stop states.  

13. (Previously Presented)  The computer program product of claim 12 wherein removing the added total energy conserves the total energy and provides the correct pressure velocity term.  

14.  (Previously Presented)  The computer program product of claim 13 wherein removing the added energy is provided by modifying the stop states 
    PNG
    media_image33.png
    19
    54
    media_image33.png
    Greyscale

    PNG
    media_image33.png
    19
    54
    media_image33.png
    Greyscale
 such that 
    PNG
    media_image34.png
    30
    144
    media_image34.png
    Greyscale

    PNG
    media_image34.png
    30
    144
    media_image34.png
    Greyscale
 where 
    PNG
    media_image35.png
    23
    67
    media_image35.png
    Greyscale

    PNG
    media_image35.png
    23
    67
    media_image35.png
    Greyscale
 is a stop state, 
    PNG
    media_image36.png
    37
    86
    media_image36.png
    Greyscale

    PNG
    media_image36.png
    37
    86
    media_image36.png
    Greyscale
 is the total energy and 
    PNG
    media_image37.png
    25
    31
    media_image37.png
    Greyscale
                        
                             
                        
                    
    PNG
    media_image38.png
    20
    11
    media_image38.png
    Greyscale

    PNG
    media_image38.png
    20
    11
    media_image38.png
    Greyscale
  is flow distribution 
    PNG
    media_image39.png
    19
    13
    media_image39.png
    Greyscale

    PNG
    media_image39.png
    19
    13
    media_image39.png
    Greyscale
 is specific total energy distribution.  

15.  (Currently Amended) A computer system for simulating a physical process fluid flow, the system comprising: 
one or more processor devices; 
computer memory coupled to the one or more processor devices; and 
a computer readable medium storing instructions that, when executed, simulate a physical process fluid flow, and cause the computing system to: 
simulate activity of a fluid flow across a mesh that has a representation of a physical object, the activity of the fluid flow being simulated so as to model movement of particles across the mesh, with the mesh generated according to the physical object;
store, in computer memory, a set of state vectors of the particles for each mesh location in the mesh, each of the state vectors of the particles comprising a plurality of entries that 
calculate a set of energy values for the mesh locations in the mesh;
perform for a time interval, an advection of the particles to subsequent mesh locations; and 
modify the state vectors of the particles by adding specific total energy values to states of particles that were advected and subtracting the specific total energy values from states of particles that were not advected over the time interval. 

16.  (Previously Presented)  The system of claim 15 wherein the system further comprises instructions to: 
add to the set of state vectors of the particles a local pressure term before computing moments to provide a proper pressure gradient (
    PNG
    media_image1.png
    19
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    19
    media_image1.png
    Greyscale
), subsequent to advection of the particles to subsequent mesh locations according to the modified set of state vectors.

17.  (Previously Presented)  The system of claim 16 wherein the local pressure term includes 
    PNG
    media_image2.png
    19
    46
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    19
    46
    media_image2.png
    Greyscale
terms that are calculated by the system, where  
    PNG
    media_image3.png
    23
    12
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    23
    12
    media_image3.png
    Greyscale
 equals 
    PNG
    media_image4.png
    23
    54
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    23
    54
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    23
    92
    media_image5.png
    Greyscale
, and where 
    PNG
    media_image6.png
    23
    25
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    23
    25
    media_image6.png
    Greyscale
 is a gas constant, T is temperature and 
    PNG
    media_image7.png
    23
    19
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    23
    19
    media_image7.png
    Greyscale
 is lattice temperature.  

18.  (Previously Presented)  The system of claim 16 wherein instructions to simulate activity of the fluid flow comprises instructions to simulate the fluid flow based in part on a first set of discrete lattice velocities; and 


19.  (Previously Presented)  The system of claim 15 wherein instructions to calculate the set of energy values for the mesh locations in the mesh include instructions to calculate total energy 
    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale
 given by 
    PNG
    media_image18.png
    19
    110
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    19
    110
    media_image18.png
    Greyscale
, where E is specific internal energy and 
    PNG
    media_image20.png
    19
    9
    media_image20.png
    Greyscale

    PNG
    media_image20.png
    19
    9
    media_image20.png
    Greyscale
 is the velocity.

20.  (Original)  The system of claim 15 further comprises instructions to cause the system to: 
apply an equilibrium distribution and a second distribution function for specific total energy 
    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    19
    15
    media_image17.png
    Greyscale
, with the second distribution defined as a specific scalar that is advected along with the flow distribution fi.  





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the art of record. Chen et al., US Patent Application Publication No. 2013/0151221 teaches operations that cause, e.g., particles to interact, e.g., collide with each other and with surfaces. Simulating activity of the fluid in the volume includes performing interaction operations on the state vectors, the interaction operations modeling interactions between elements of different momentum states according to a model. The simulating may also include energy conservation conditions at a boundary of the volume. ([0019, 0021]). Chen teaches that particles may be moved from voxel to voxel during the simulation of an advection stage. ([0123]). Exa, WO 1999034309 teaches determining a pressure gradient fp for each voxel (p. 40). Exa WO 97/21195 teaches modeling interaction operations between the surface and voxels near the surface to account for different movement due to momentum states. None of the prior art of record references taken either together or in combination with the prior art of record disclose a method, medium or system, including the further instructions:
(claim 1, 11, 15) “simulating activity of a fluid flow across a mesh that has a representation of a physical object, the activity of the fluid flow being simulated so as to model movement of particles across the mesh, with the mesh generated according to the physical object;… modifying by the computer, the set of state vectors of the particles by adding specific total energy values to states of particles that were advected and subtracting the specific total energy values from states of particles that were not advected over the time interval” in combination with the remaining elements and features of the claimed invention. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEVEN W CRABB/             Examiner, Art Unit 2148